WARREN, J.,
dissenting.
I agree that the trial court erred in allowing evidence of the child’s character for truthfulness but disagree that the error may be ignored because it also allowed similar inadmissible evidence concerning defendant’s character.
The majority quotes the following language from Wynn v. Sundquist, 259 Or 125, 485 P2d 1085 (1971), as the basis for its decision:
“[W]here one party offers inadmissible evidence, which is received, the opponent may then offer similar facts whose only claim to admission is that they negative or explain or counterbalance the prior inadmissible evidence, presumably on the same fact, subject matter or issue.” 259 Or at 136. (Emphasis supplied.)
The majority then concludes that the admission of the otherwise inadmissible opinion testimony of the child’s truthfulness was proper because it counterbalanced the equivalent inadmissible testimony about defendant.
In Wynn, the Supreme Court reversed the trial court on the ground that the trial court overstepped the limits of the “curative admissibility” doctrine. The Supreme Court held that the trial court erred by admitting defendant’s evidence because it was not related to the same subject matter *308or issue as plaintiffs inadmissable evidence. On that point the Supreme Court said:
“[I]t is difficult to understand why the admission of hearsay evidence on one subject matter or issue should open the door to the opposing party to offer hearsay evidence on any or all other subjects or issues.” 259 Or at 137.
In Wynn then, the Supreme Court expressly declined to invoke the curative admissibility doctrine in a situation markedly similar to that presented here. Moreover, the Supreme Court noted that other jurisdictions applied the rule differently, but that, the rule in Oregon was that the opponent’s subsequently offered evidence had to “relate to the same subject matter or issue.” Id.
In quoting the language for the curative admissibility rule from Wynn, the majority refers to State v. Renly, 111 Or App 453, 827 P2d 1345 (1992). In Renly, we reversed the trial court because we concluded that
“[the state’s evidence] did not in any way tend to negate, explain or counterbalance any misleading or unfair impression that defendant’s evidence could possibly have caused the jury. Therefore, there was no ‘open door’ to its admissibility.” Ill Or App at 458.
A brief recitation of the facts in Renly illustrates the principle. The defendant was convicted of sexual abuse arising from an incident in 1989 at his mother’s day care operation. Before that, in 1987, CSD had investigated allegations that defendant had sexually abused two children, also at his mother’s day care. After those incidents, defendant moved out of his mother’s house. Defendant’s mother counseled the mother of the victim in that case, telling her that the defendant would never be left alone with any children and would always be supervised. At trial, defendant used the 1987 allegations and their consequences to explain why he did not have an opportunity to commit the offense charged. The state responded to that evidence, by offering testimony from the CSD caseworker to prove that he committed the 1987 abuse. That evidence was relevant to why defendant’s family was motivated to watch him carefully; it had no relevance on the question whether he had an opportunity to commit the abuse. Accordingly, we reversed.
*309Another case, Meislahn v. Demorest, 48 Or App 631, 617 P2d 322, rev den 290 Or 249 (1980), provides further instruction as to the application of the rule. Although Meislahn is distinguishable from the facts in both Wynn and this case, the curious posture of the presentation of the issue does lend some weight to my analysis here. In Meislahn, the plaintiff brought suit against defendant for attempted sexual assault. During her case in chief, the plaintiff called as a witness an acquaintance of the defendant, who testified that the defendant had told him he was impotent. In his own case, the defendant testified that he was impotent. The plaintiff then sought to “rebut plaintiffs line of defense” by offering expert psychiatric testimony concerning possible sexual aggression of impotent men; the trial court rejected the plaintiffs proffer. Apparently, the plaintiff introduced the evidence in anticipation of a defensive claim that the defendant had not and did not make: that he could not have committed the assault because he was impotent. We affirmed, holding that it was within the court’s discretion to reject the testimony plaintiff offered for two reasons: first, that the plaintiffs evidence was irrelevant as to whether an attack had taken place because defendant never claimed he could not have assaulted her, and second, that the plaintiff invited the defendant’s evidence:
“She opened the door to the collateral issue of defendant’s impotency and defendant was entitled to ‘* * * negative, explain, * * * counterbalance’ or, as here, agree with plaintiffs evidence on the same issue” 48 Or App at 638. (Emphasis supplied; quoting Wynn, 259 Or at 137, and Freednan v. Cholick, 233 Or 569, 573-74, 379 P2d 575 (1963).)
Finally, commentators Wigmore and McCormick agree that the evidence admitted under the “curative admissibility’ doctrine must relate to the matter shown by the inadmissible evidence submitted by the other party. They differ, however, in defining the scope of that limit; Wigmore advocates a broad approach.
McCormick takes the bright line approach and states that the principle has not been extended to provide the opponent with the opportunity to introduce evidence that *310bears on a different issue or that is not relevant to the original inadmissible evidence. McCormick, 1 Evidence § 57, 229-32 (4th ed 1992).
Wigmore criticizes McCormick’s narrower approach, arguing that “it is doubtful that the principle of curative admissibility can be meaningfully confined to the use of otherwise inadmissible evidence to counter only references regarding material matters that are generated by the original sinner’s inadmissible evidence.” Wigmore, Evidence § 15, 750 (4th ed 1983). Rather, Wigmore asserts that “all evidence that properly serves to counter the inferences generated by the original evidence should be admissible, but none other.” Id. The reason, Wigmore explains, is that
“the aim of curative admissibility is to give the party harmed by the introduction of inadmissible evidence an opportunity to counter the inferences that may be drawn from that inadmissable evidence; he should not be given a license to create prejudice of a different sort, unrelated to the prejudice caused him, merely so that he has a better chance of winning. Curative admissibility, in short, is designed to improve the accuracy of factfinding and is not designed simply to permit a party to avoid the harm done by giving him an opportunity to improve his chances of winning by increasing the possibility of erroneous factual adjudication with respect to some other matter.” Id. at 749-50. (Emphasis supplied.)
The inadmissible evidence here was that defendant was a truthful person. The trial court had discretion to permit the state to rebut that evidence directly. The victim’s reputation for truthfulness was collateral to that question. The trial court erred in admitting, over proper objection, evidence of the child’s truthful character.
I dissent.